Citation Nr: 0404711	
Decision Date: 02/19/04    Archive Date: 02/27/04

DOCKET NO.  03-15 050	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUE

Whether the appellant has established basic legal entitlement 
to VA benefits.



ATTORNEY FOR THE BOARD

Bradley Cook, Associate Counsel





INTRODUCTION

The appellant claims that her deceased spouse had World War 
II service with the U.S. Armed Forces in the Philippines.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 determination by the 
Manila Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA have now been published at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  Although in Quartuccio 
v. Principi, 16 Vet. App. 183 (2002), the United States Court 
of Appeals for Veterans Claims (Court) provided guidance 
regarding notice requirements under the VCAA, it is not 
entirely clear to what extent, if any, the VCAA applies in a 
case such as the instant one where the law is dispositive.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  
Regardless, it appears that the appellant has had ample 
notice.  By a May 2002 letter from the RO and the April 2003 
Statement of the Case (SOC) she was informed of the 
controlling law and regulations, as well as what evidence was 
of record and what evidence was needed to establish 
entitlement to the benefit sought.  The May 2002 letter 
advised her of the changes in duty to assist resulting from 
the VCAA and included specific information describing her own 
and VA's respective responsibilities in development of 
evidence.  She was advised that to establish entitlement to 
VA benefits, it would first have to be shown that her 
deceased spouse had recognized active duty service, and that 
the service department had certified that he, in fact, did 
not have qualifying service for VA benefits.  She was further 
advised that the service department certification is binding 
on VA.  

Pertinent law and regulations specify that military service 
must be verified by the service department.  38 U.S.C.A. 
§ 107, 38 C.F.R. §§ 3.41, 3.203.  The United States Court of 
Appeals for the Federal Circuit (Federal Circuit) has held 
that Philippine servicemen are not eligible for veterans' 
benefits unless a United States service department documents 
or certifies their service.  Soria v. Brown, 118 F.3d 747, 
749 (Fed. Cir. 1997).  Moreover, the Court has held that the 
Secretary has lawfully promulgated regulations making service 
department findings "binding on the VA for purposes of 
establishing service in the United States Armed Forces."  
Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  

Further development is necessary.  An Affidavit for 
Philippine Army Personnel dated in April 1946, which appears 
to contain specific information (including dates of service 
and duties performed) concerning United States military 
service by the appellant's deceases spouse was received 
subsequent to the certification of nonservice (in November 
1993) which is of record.  This material is sufficient to 
warrant re-certification by the service department.  See 
Sarmiento v. Brown, 7 Vet. App. 80, 85 (1994) (overruled on 
other grounds by D'Amico v. West, 209 F.3d 1322, 1325 (Fed. 
Cir. 2000)).  

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should obtain an updated 
service department certification as to 
whether or not the claimant's deceased 
spouse had any recognized active service; 
a copy of the Affidavit for Philippine 
Army Personnel submitted by the appellant 
should be sent to the National Personnel 
Records Center (NPRC) along with the 
request for re-verification.  
2.  When the development requested above 
is completed, the RO should readjudicate 
the matter on appeal.  If the benefit 
sought remains denied, the RO should 
issue an appropriate Supplemental SOC and 
provide the appellant the requisite 
period of time to respond.  The case 
should then be returned to the Board for 
further appellate review, if otherwise in 
order.  

The purpose of this remand is to compile all evidence 
necessary to decide this claim.  No action is required of the 
appellant until she is notified.  She has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  This claim must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded 
by the Board for additional development or other appropriate 
action must be handled in an expeditious manner.  



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

